Citation Nr: 0113899	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 522	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from October 1977 
to September 1987.  

This appeal arises from an April 2000 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to service 
connection for a bilateral ankle disability.  

By a November 1999 rating action, the RO denied the issue of 
entitlement to a disability evaluation greater than 
10 percent for the service-connected patellofemoral joint 
disease of the right knee with exostosis at the proximal end 
of the tibia and granted a compensable disability evaluation 
of 10 percent for the service-connected patellofemoral joint 
disease of the left knee.  A notice of disagreement was 
received in December 1999.  By a January 2000 rating action, 
the RO confirmed the 10 percent disability evaluations for 
the service-connected patellofemoral joint disease of the 
knees.  The RO also awarded separate 10 percent evaluations 
for lateral subluxation of each knee.  A January 2000 Report 
Of Telephone Contact shows that the veteran was satisfied 
with this grant and that he would submit a letter to withdraw 
his appeal.  

Subsequently, in a statement received at the RO in February 
2000, the veteran explained that he continued to disagreed 
with the December 1999 rating action In February 2000, the RO 
furnished the veteran a statement of the case concerning 
increased evaluations for the bilateral knee disabilities.  

The veteran has not filed a substantive appeal, and, thus, 
has not perfected an appeal, with regard to these increased 
rating claims.  Consequently, the only issue currently on 
appeal before the Board of Veterans' Appeals (Board) is the 
veteran's claim for service connection for a bilateral ankle 
disability.  

In December 1999 the veteran filed a claim for service 
connection for a back disorder.  A deferred April 2000 rating 
action is to the effect that a follow-up letter was to be 
sent to the veteran regarding this claim.  In December 1999 
the veteran requested a copy of his claims folder.  The 
record is unclear as to these actions were completed by the 
RO.  This matter is referred to the RO for any action deemed 
appropriate.


REMAND

The RO has denied the veteran's claim for service connection 
for a bilateral ankle disability on the grounds that the 
claim is not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that during his active duty, he 
participated in approximately 2000 parachute jumps, which 
resulted in the disabilities involving the ankles.  He also 
indicated that he received treatment for his ankles, 
including braces, during service.  A review of the evidence 
shows that the service medical records are incomplete and 
only cover medical treatment during 1986 and 1987.   A March 
1986 examination was conducted due to lost records.

Of record is a February 2000 statement from a private 
podiatrist which is to the effect that he had treated the 
veteran since January 1999 and that several x-rays taken of 
the veteran's ankles have shown progressive degenerative 
joint disease which is "not normally seen in a healthy male 
of 42 years."  Additionally, the podiatrist stated that the 
degenerative arthritis of the veteran's ankles was 
"sustained from numerous parachute jumps, which . . . [are] 
excessively hard on the back, hips, knees, ankles, and 
feet."  The podiatrist also expressed his opinion that the 
severe arthritic pain of the veteran's knees, which resulted 
in compensated ambulation, worsened his "already painfully 
arthritic ankles."  In view of these facts, the Board is of 
the opinion that additional development is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of records of 
VA and private treatment that he has 
received for his bilateral ankle 
disorders since his separation from 
service which have not been previously 
submitted, to include copies of the 
actual treatment records from Dr. M. A. 
L.  He should be asked to furnish the 
dates and locations where he received 
treatment for his ankles during active 
duty.  

3.  Thereafter, the RO should request the 
National Personnel Records Center to 
conduct a search for the additional 
service medical records which may have 
been located and to furnish a copy of the 
veteran's personnel records. 

4.  Thereafter, the veteran should be 
accorded a VA examination by an 
orthopedist to determine the nature, 
severity, and etiology of any bilateral 
ankle disability.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed inservice and 
postservice clinical history.

Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any bilateral ankle disorder 
diagnosed is related to the veteran's 
active military duty.  If no, the 
examiner should express an opinion as to 
whether it is as likely as not that any 
bilateral ankle disorder diagnosed was 
caused or aggravated by the service 
connected disabilities involving the 
knees.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  If yes, it is requested that 
the examiner to the extent possible 
identify the degree of aggravation.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a bilateral ankle disability on direct 
and secondary bases.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
(including those relevant to the secondary 
service connection claim) as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




